 



Exhibit 10

AMENDMENT TO EMPLOYMENT AGREEMENT
ROBERT M. HOLSTER
HMS HOLDINGS
FEBRUARY 2004

     The Board of Directors of HMS Holdings Corp. the successor company to
Health Management Systems, Inc, (hereafter the “Company”) has agreed to the
following modifications and extension of the employment agreement (hereafter the
“Agreement”), dated April 2, 2001 between the Health Management Systems, Inc,
and Robert M. Holster, (hereafter the “Employee”):



  •   Article 2(a) Term of Employment: Unless earlier terminated as provided in
the Agreement, the term of the Employee’s employment, under the Agreement, is
extended three years, to end on April 2, 2007.     •   Section 7 b (ii): The
Company shall continue to provide the Employee with the health insurance
benefits provided to other employees of the Company (including employer
contributions) from the date of such termination for a period of 24 months. If
the successor company, in a change of control transaction, does not offer post
termination health benefits to the Employee, the Company will pay 135% of the
COBRA cost for family coverage for 18 months for health plan continuation in the
plan the Employee was participating in at the time of termination. As well, the
Company will provide 135% of the cost of premiums for a non-group family health
plan. of comparable benefits to the HMS Holdings plan, that Employee was
participating at the time of termination, for 6 months. The cost of such
non-group family health plan will be determined at the time of termination. Both
the cost of 18 months of COBRA continuation coverage and 6 months non group
family health coverage will be paid in a lump sum at time of closing of the
change of control transaction.



      This amendment constitutes the entire and final expression of the
agreement of the parties with respect to subject matter hereof. The remainder of
the Agreement remains in full force and effect.

                    IN WITNESS WHEREOF, the Company and the Employee have duly
executed and delivered this Amendment as of February 11, 2004

     

  ______________________

  Name: William F. Miller III

  Title: Chief Executive Officer, HMS Holdings
 
   

  ______________________

  Robert M. Holster

